Case 1:19-cr-10459-RWZ Document 27 Filed 12/05/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Plaintiff,

Vv.

)

)

)

27. ROBERT AVITABILE, )
A/K/A “BOBBY,” )
Defendant. )
)

)

)

)

)

)

)

 

FILED EX PARTE AND UNDER SEAL

Criminal No.: 19-10459-RWZ

Record Owner:
239 Sawyer Street Trust u/d/t
Trustee: Robert J. Avitabile

Property:
239 Sawyer Street

New Bedford, MA

South Bristol Registry of Deeds
Book 7539, Page 100

LIS PENDENS

TO ALL WHOM IT MAY CONCERN:

PLEASE TAKE NOTICE, that on December 4, 2019, a federal grand jury sitting in the

District of Massachusetts, returned a nine-count Indictment charging Robert Avitabile, a/k/a

Bobby (the “Defendant”), among others, with Conspiracy to Conduct Enterprise Affairs Through

A Pattern of Racketeering Activity, in violation of 18 U.S.C § 1962(d) (Count One); and

Conspiracy to Manufacture, Distribute and Possess with Intent to Distribute Cocaine and

Cocaine Base, in violation of 21 U.S.C. § 846 (Count Two).!

The Indictment included a RICO Forfeiture Allegation, which provided notice that the

United States intended to seek forfeiture, pursuant to 18 U.S.C. § 1963(a), upon conviction of

the Defendant of the offense in violation of 18 U.S.C. § 1962, as set forth in Count One of the

Indictment, of (a) any interest acquired or maintained in violation of 18 U.S.C. § 1962; (b) any

 

' The Defendant was only charged in Counts One and Two of the Indictment.
Case 1:19-cr-10459-RWZ Document 27 Filed 12/05/19 Page 2 of 4

interest in, security of, claim against, or property or contractual right of any kind affording a
source of influence over, any enterprise established, operated, controlled, conducted, or
participated in the conduct of, in violation of 18 U.S.C. § 1962; and (c) any property constituting,
or derived from, any proceeds obtained, directly and indirectly, from racketeering activity or
unlawful debt collection in violation of 18 US.C. § 1962.

The Indictment also included a Drug Forfeiture Allegation, which provided notice that
the United States intended to seek forfeiture, pursuant to 21 U.S.C. § 853(a), upon conviction of
the Defendant of the offense in violation of 18 U.S.C. § 846, set forth in Count Two of the
Indictment, of any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such offense; and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, such offense.

The following real property is subject to forfeiture to the United States:

a. the real property located at 239 Sawyer Street, New Bedford, Massachusetts, which is

owned by 239 Sawyer Realty Trust u/d/t, Trustee: Robert J. Avitabile, including all
buildings, appurtenances, and improvements thereon, more particularly described in a

Quitclaim Deed recorded in Book 7539, Page 100 at the South Bristol Registry of
Deeds.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

By:  /s/Carol E. Head
PHILLIP MALLARD
RACHEL E. GOLDSTEIN
CAROL E. HEAD, B.B.O. # 652170
Assistant United States Attorney
U.S. Attorney’s Office
1 Courthouse Way, Suite 9200
Boston, MA 02210
(617) 748-3100
Dated: December 4, 2019 carol.head@usdoj.gov
Case 1:19-cr-10459-RWZ Document 27 Filed 12/05/19 Page 3 of 4

COMMONWEALTH OF MASSACHUSETTS

OATH

The undersigned Carol E. Head, Assistant United States Attorney, on her oath declares
that the proceeding referred to above affects the title to the land and building as described
above.

Ca d
Dated: December 4, 2019 Assistant United States Attorney

Then personally appeared the above-named Carol E. Head, Assistant United States
Attorney, and acknowledge the foregoing to be true to the best of her knowledge, information
and belief, and to be her free act and deed on behalf of the United States of America

Subscribed to and sworn before this day of

 

EMBER » 2019. ~. ON, a i
siete ta Oo 7%
AES * %
Sh oz) a a
Cis : 8 ee:
os
Yoon e Sanita Bsa
Weia
y Commission expires: pea Sees
Pp COM
we

The above-captioned action constitutes a claim of right to title to real property or the
use and occupation thereof or the building thereon. Further, there is a clear danger that the

titled owners of the property, if notified in advance of the endorsement of this memorandum
will convey, encumber, damage or destroy the property or the improvements thereon

SO ORDERED AND ENDORSED:

(9 Zap

. ZOBEL
United States District Judge

Dated: l2/S 1%

~~

o>)
~—

'

t

WZ | Document 27 Filed 12/05/19 Page 4 of 4

hy

Case 1:19-cr-10459-R

|
|
|
|
|
1

|

1

!

|

|
|

G
4
|
t

|
|
I
|
'

at
e, a“
Ate mananenee”

ae
=
3
~
~—
=
Se
= SP
Te.

2 des
